Winslow, J.
This is an action to foreclose a mechanic’s lien for $24.30 in which the plaintiff obtained judgment. 'The court allowed but $10 for costs and disbursements, and the plaintiff appeals from that part of the judgment refusing to allow a full bill of costs. The case is practically ruled by Charles v. Godfrey, 125 Wis. 594, 104 N. W. 814, in which it was held that the statute authorizing trial courts to allow partial costs in their discretion in equitable actions applies to mechanic’s lien actions. It is urged that in the present case the discretion was abused, but we have been unable to reach the conclusion that the circumstances so clearly show abuse of discretion as to warrant the court 'in reversing the action of the trial court.
By the Court. — Judgment affirmed.